1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8

9
     ANTHONY THOMAS CHERNETSKY,                  ) Case No.: 3:06-CV-00252-RCJ-WGC
10                                               )
                                                 ) ORDER SETTING TELEPHONIC
11
                          Plaintiff,             ) STATUS CONFERENCE
                                                 )
12   Vs.                                         )
                                                 )
13   THE STATE OF NEVADA, et al.,                )
                                                 )
14                                               )
                          Defendants.            )
15                                               )

16

17          The above-entitled cause having been before the United States Court of Appeals

18   for the Ninth Circuit, having affirmed in part, vacated in part and remanded to the District
19
     Court for the purposes of determining whether there is still a dispute. Accordingly,
20
            IT IS ORDERED that a Telephonic Status Conference is set for 1:30P.M.,
21
     Tuesday, May 14, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
22

23          IT IS FURTHER ORDERED that the Office of the Attorney General shall arrange
24   for the Plaintiff to be present by telephone and shall contact the Courtroom Deputy,
25
     Lesa Ettinger, (775) 686-5670, on or before 4:00 P.M. Thursday, May 9, 2019, to advise
26
     her of the number where Plaintiff may be reached at the time of the hearing.
27

28



                                                      1
1          IT IS FURTHER ORDERED that counsel shall dial from a land line into the AT&T
2
     Meet-Me-Line (1-888-675-2535); Access Code No.: 2900398; and Security Code No.:
3
     051419 five (5) minutes prior to the hearing. Counsel shall remain on the line until such
4

5
     time as the Court joins the call and convenes the proceeding.

6          IT IS FURTHER ORDERED the parties shall file a Joint Status Report with the
7    Court on or before 4:00P.M., Thursday, May 9, 2019.
8
           IT IS SO ORDERED.
9
                                                 Dated this 24th day of April, 2019.
10

11

12                                               ROBERT C. JONES
                                                 Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    2
